                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



SCOTTS.,1                                                               Case No. 6: l 8-cv-00338-MK
                                                                                            ORDER
                Plaintiff,
        vs.

COMMISSIONER OF SOCIAL SECURITY,2

                Defendant.



AIKEN, District Judge:

       Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation ("F&R")

(doc. 18) on 1/15/2019 recommending that the decision of the Commissioner be affirmed. This

case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).




        1
          In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.
        2
          Nancy A. Berryhill's term as the Acting Commissioner of the Social Security
Administration ended on November 17, 2017, and a new Commissioner has not been appointed.
The official title of the head of the Social Security Administration ("SSA") is the "Commissioner
of Social Security." 42 U.S.C. § 902(a)(l). A "public officer who sues or is sued in an official
capacity may be designated by official title rather than by name." Fed. R. Civ. P. l 7(d). This
Court, therefore, refers to Defendant only as Commissioner of Social Security.

PAGE 1 -ORDER
       No objections have been timely filed. Although this relieves me of my obligation to

perfo1m a de nova review, I retain the obligation to "make an informed, final decision." Britt v.

Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear e1rnr on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule). Having reviewed the file of this case and

Magistrate Judge Kasubhai's order, I find no clear error.

       Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 18) in its entirety. Accordingly, the

decision of the Commissioner is AFFIRMED, and this case is dismissed.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2019.




                                           Ann Aiken
                                   United States District Judge




PAGE 2-0RDER
